number release date id office uilc cca-314327-13 ---------------- from -------------------- sent thursday date pm to ------------- cc ------------------------------------------ subject continuation of a partnership --------asked for assistance in determining whether there is a continuation of a partnership for the purpose of appointing a tmp the case involves a merger in which the original partnership merges with an existing disregarded_entity held by the new partnership while at the same time the partners contribute their interests in the original partnership in exchange for interests in the new partnership this results in the partners holding the same interests in the new partnership as they held in the original partnership and the original partnership becoming a disregarded_entity held by the new partnership sec_708 provides that a partnership terminates if no part of any business of the partnership continues to be carried on by any of its partners in a partnership revrul_66_264 held that a partnership did not terminate when three partners of a five-partner partnership purchased the partnership’s assets at a judicial sale and then continued the partnership’s business through a new three- person partnership it thus appears that as long as the historic partners of a partnership continue the old partnership’s business through a new partnership the old partnership should not be treated as terminating under sec_708 sec_708 provides that a partnership terminates if within a month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1 b provides in relevant part that the contribution of property to a partnership does not constitute a sale_or_exchange as a result the transfer of the partnership interests in the original partnership to the new partnership is not treated as a sale_or_exchange thus there is no termination under sec_708 see plr each of these considerations point to the same conclusion the new partnership is considered a continuation of the original partnership even though the new partnership bears a different ein please let us know if you have any questions
